              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 RONNIE MARTIN,

                      Plaintiff,
                                                  Case No. 17-CV-1192-JPS-JPS
 v.

 TIM GRAY and JOHN DOES,
                                                                  ORDER
                      Defendants.


       The Court previously permitted Plaintiff to proceed against John

Doe defendants, and ordered him to amend his complaint to identify those

defendants by February 28, 2020. (Docket #38). Plaintiff timely filed a

motion for leave to amend his complaint. (Docket #46). He will be allowed

to proceed on that complaint with one alteration. Plaintiff sues a number of

individual law enforcement officers, who are viable targets for a Section

1983 lawsuit. He has also included the Wisconsin Department of Criminal

Investigation as a defendant “as an indemnitor” to Defendant Tim Gray.

(Docket #46-1 at 4). The department must be dismissed, as it enjoys

sovereign immunity. Tucker v. Williams, 682 F.3d 654, 658 (7th Cir. 2012).

       The Court will also address two other motions filed by Plaintiff. The

first is a motion to compel. (Docket #41). The motion makes two requests.

First, it asks the Court to issue a subpoena to Defendants. The Court mailed

a subpoena to Plaintiff; it does not directly send subpoenas to their targets

on a party’s behalf. Second, Plaintiff seeks an order compelling Defendants

to respond to his discovery requests regarding the John Doe defendants.

The motion appears moot, as Plaintiff has now submitted his amended

complaint naming the John Doe defendants. In any event, Defendant’s
counsel filed a letter on February 24, 2020 explaining the delay in

responding to Plaintiff’s discovery requests. (Docket #45). For these

reasons, the Court will deny the motion to compel at this time.

          Plaintiff’s second motion is one seeking appointment of counsel.

(Docket #42). Under 28 U.S.C. § 1915(e)(1), the “court may request an

attorney to represent any person unable to afford counsel.” The Court

should seek counsel to represent an indigent plaintiff if the plaintiff: (1) has

made reasonable attempts to secure counsel; and (2) “‘the difficulty of the

case—factually and legally—exceeds the particular plaintiff’s capacity as a

layperson to coherently present it.’” Navejar v. Iyiola, 718 F.3d 692, 696 (7th

Cir. 2013) (quoting Pruitt v. Mote, 503 F.3d 647, 655 (7th Cir. 2007) (en banc)).

Plaintiff’s motion merely recites these elements in a conclusory fashion. He

does not present meaningful arguments or evidence in favor of his request

for counsel. The Court will, therefore, deny the motion.

          Accordingly,

          IT IS ORDERED that Plaintiff’s motion for leave to amend his

complaint (Docket #46) be and the same is hereby GRANTED;

          IT IS FURTHER ORDERED that Plaintiff’s second amended

complaint (Docket #46-1) shall be his operative pleading in this matter;

          IT IS FURTHER ORDERED that Defendant Wisconsin Department

of Criminal Investigation be and the same is hereby DISMISSED from this

action;

          IT IS FURTHER ORDERED that pursuant to an informal service

agreement between the Wisconsin Department of Justice and this Court,

copies of Plaintiff’s second amended complaint and this Order are being

electronically sent today to the Wisconsin Department of Justice for service

on Defendants;


                                  Page 2 of 3
       IT IS FURTHER ORDERED that, pursuant to the informal service

agreement between the Wisconsin Department of Justice and this Court,

Defendants shall file a responsive pleading to the second amended

complaint within sixty (60) days of receiving electronic notice of this Order;

and

       IT IS FURTHER ORDERED that Plaintiff’s motions to compel

(Docket #41) and for appointment of counsel (Docket #42) be and the same

are hereby DENIED.

       Dated at Milwaukee, Wisconsin, this 6th day of March, 2020.

                                   BY THE COURT:



                                   ____________________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge




                                 Page 3 of 3
